Citation Nr: 1243327	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-34 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral retinopathy, to include as secondary to herbicide exposure and service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to November 1970 and from November 1972 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

The case was previously before the Board in November 2009 at which time the Board denied the benefits sought on appeal.  The Veteran appealed the Board's November 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

In September 2011, the Board remanded the claim for service connection for bilateral retinopathy for additional development.  The issue of entitlement to service connection for diabetes mellitus, type II, was also remanded in September 2011.  In August 2012, the VA Appeals Management Center (AMC) granted service connection for diabetes mellitus, type II.  As that claim was granted in full, it is no longer before the Board.

The remaining issue on appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The AMC issued a supplemental statement of the case in August 2012 which referenced a July 2012 ophthalmology report from Salisbury VA Medical Center (VAMC) and a July 2012 ophthalmology report from Fayetteville VAMC.  The supplemental statement of the case reflects that both VA ophthalmologists reported that there was no evidence of diabetic retinopathy.  In the August 2012 rating decision which granted service connection for diabetes mellitus, the AMC noted that the evidence included VA treatment records from the Pittsburg VAMC from July 2005 through March 2012 and VA treatment records from the Fayetteville VAMC from March 2011 through June 2012.  

Significantly, however, the July 2012 VA ophthalmology examination reports referenced in the supplemental statement of the case and the VA treatment records referenced in the August 2012 rating decision have not been associated with the Veteran's claims file or the virtual VA claims file.  

The Veteran has contended that he has retinopathy, but there is no evidence in the claims file that he has retinopathy.  Therefore, the Veteran's VA treatment records may indicate whether he has been treated for any eye conditions and are thus directly relevant to the claim.  The July 2012 VA ophthalmology examination reports are also pertinent to his claim.  As these VA records are directly relevant to the Veteran's claim, they must be associated with the claims file prior to Board adjudication of the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran at a VA facility, including the July 2012 ophthalmology report from Salisbury VA Medical Center (VAMC), the July 2012 ophthalmology report from Fayetteville VAMC, VA treatment records from Pittsburg VAMC from July 2005 through March 2012, and VA treatment records from Fayetteville VAMC from March 2011 through June 2012.  If no records are available, the claims folder must indicate this fact.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral retinopathy, to include as secondary to herbicide exposure and service-connected Type II diabetes mellitus.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


